884 F.2d 1390Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Scott Lewis RENDELMAN, Defendant-Appellant.
No. 88-5669.
United States Court of Appeals, Fourth Circuit.
Submitted May 8, 1989.Decided Aug. 22, 1989.

Fred Warren Bennett, Federal Public Defender, Stephen J. Cribari, Deputy Federal Defender, Federal Public Defender's Office, for appellant.
Breckinridge L. Willcox, United States Attorney, Peter M. Semel, Assistant United States Attorney, Quincie Hopkins, Law Clerk, Office of the United States Attorney, for appellee.
Before WIDENER, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Scott Rendelman was convicted of seven counts of mailing threatening communications, see 18 U.S.C. Sec. 876, and was sentenced to concurrent terms of five years in prison.  He appeals his convictions.


2
Counsel for Rendelman has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Rendelman has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the convictions.


6
AFFIRMED.